All the members of the court, except Senator Scovil, agreed that the judgment of the- supreme court should be reversed, for the reason that it determined the case absolutely in favor of the defendant, instead of awarding a venire de novo. But they differed upon the question passed upon by that court, viz. whether property in a boarding house, belonging to a boarder, is exempt from distress for rent, while in the possession and use of the tenant, by permission of the boarder, and without the consent of the landlord. The Chancellor and Senators Barlow, Jones, Lott and Porter delivered opinions concurring with the supreme court; and Senators Bockee, Hard, Lawrence, Scott and Wright, contra.
Judgment reversed.
*429Immediately after this decision was made, Senator Lester offered the following resolution:
Resolved, That property of hoarders at taverns and boarding houses is not liable to distress for rent, although such property is not in their possession, but in the possession and actual use of the tenant, by their permission, and without the consent of the landlord.
On the question being put, “ Shall this resolution be adopted ?” the members of the court voted as follows;
Affirmative: Senators Backus, Bartlit, Bockee, Burn-ham, Chamberlain, Hard, Lawrence, Lester, Mitchell, Platt, Scott, Smith, Yarney, Works and Wright—15.
Negative: The Chancellor and Senators Barlow, Denniston, Jones, Lott, Porter and Scovil—7.